Citation Nr: 1201248	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  09-50 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Maryland Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1974 to October 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to service connection for PTSD.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board observes that VA records dated in October 2007 that pertain to a waiver of indebtedness, as well as several statements made during the course of seeking VA medical treatment, reflect that the Veteran was awarded disability benefits from the Social Security Administration (SSA).  In fact, the February 2007 SSA award letter, showing a March 2006 date of entitlement, is contained within the Veteran's Virtual VA file.  However, the records upon which the decision was based are not in the claims file or Virtual VA file.

Where VA has actual notice of the existence of records held by SSA that appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  However, it is unclear whether the Veteran's records from SSA would be relevant in this case.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) ("When a SSA decision pertains to a completely unrelated medical condition and the veteran makes no specific allegations that would give rise to a reasonable belief that the medical records may nonetheless pertain to the injury for which the veteran seeks benefits, relevance is not established.").  Thus, on remand, the records from SSA should be requested.

The AMC/RO also should obtain any relevant, ongoing VA treatment records dated since October 2009 from the Martinsburg VA medical center as well as treatment records dated since June 2008 from the Cumberland VA Community Based Outpatient Clinic (CBOC).  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Request from the SSA the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

2.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers who have treated him for his claimed PTSD.  After securing any necessary release, the RO should obtain any records that are not duplicates of those contained in the claims file, including any relevant, ongoing treatment records since October 2009 from the Martinsburg VA medical center and since June 2008 from the Cumberland VA CBOC.

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


